DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because the prior art corrugated metal gasket shown in Fig. 2 does not have aligned peaks and aligned valleys and therefore is not a kammprofile gasket as described in the specification.  Examiner notes that a replacement drawing showing the correct kammprofile gasket was submitted in parent application 13/795,897 to address this issue.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 8, 10, 11, 15, 17 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Becerra (US 5,421,594).
Regarding claim 1, Becerra discloses a method of making a corrugated metal gasket for use between flanges (e.g. 2, Fig. 1, abstract), the method comprising: providing an annular ring made from a raw stock material (e.g. col. 10, lines 19-28) selected to have a thickness of at least 0.125 inches (e.g. col. 12, lines 56-63 wherein “milling” requires the annular gasket 14 to start as a raw stock material having an axial thickness and to then have the corrugations machined into the raw stock material as further described below, and col. 13, lines 35-38 and 47-48 wherein a ¼ inch corrugation with a 45° corrugation angle will result in a starting thickness of at least 0.125 inches); and machining a plurality of substantially uniform and generally concentric corrugations into top and bottom facings of the annular ring to form the corrugated metal gasket (e.g. 30/32, Fig.’s 2 and 4, col. 10, lines 34-41, and col. 12, lines 56-63 wherein the definition of “milling” is a machining process of using rotary cutters to remove material from a workpiece, thus the annular gasket 14 must start as a raw stock material having an axial thickness and must then have the corrugations machined into the top and bottom facings of the raw stock material to form the corrugated metal gasket).
Regarding claim 2, Becerra further discloses that the providing the annular ring includes machining the selected raw stock material to produce an annular ring shape (e.g. col. 10, lines 25-28).
Regarding claim 8, Becerra further discloses that the top and bottom facings of the corrugated metal gasket are coated with graphite (e.g. 16, Fig. 4, col. 9, lines 33-37).
Regarding claim 10, Becerra further discloses that a pitch between adjacent corrugations in the top and bottom facings is at least 0.125 inches (e.g. 20, Fig. 5B, col. 13, lines 47-48).
Regarding claim 11, Becerra further discloses that a pitch between adjacent corrugations in the top and bottom facings is about 0.250 inches (e.g. 20, Fig. 5B, col. 13, lines 47-48).
Regarding claim 15, Becerra discloses a corrugated metal gasket made according to the method of claim 1 (e.g. 2, as described below for claim 1).
Regarding claim 17, Becerra discloses a corrugated metal gasket made according to the method of claim 8 (e.g. 2, as described above for claim 8).
Regarding claim 21, Becerra further discloses that the thickness of the corrugated metal gasket is up to 0.197 inches (e.g. col. 13, lines 35-38 and 47-48 wherein a ¼ inch corrugation with a 45° corrugation angle and a material thickness of 0.018 inches will result in an overall thickness of 0.125 inches + 0.018 inches = 0.143 inches).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra (US 5,421,594) alone.
Regarding claim 9, Becerra further discloses that the raw stock material is selected to have a thickness (e.g. as described above) but does not explicitly disclose that the thickness is 0.250 inches.  It would have been an obvious matter of design choice to a person having ordinary skill in the art, at the time of the invention, to select a thickness of 0.250 inches because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, the thickness is a result effective variable (e.g. col. 13, lines 
Regarding claim 19, Becerra further discloses that the corrugated metal gasket has an outside diameter (e.g. col. 10, lines 6-8) but does not explicitly disclose that the outside diameter is between 6.12 and 6.88 inches.  It would have been an obvious matter of design choice to a person having ordinary skill in the art, at the time of the invention, to select an outside diameter of between 6.12 and 6.88 inches because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, the outside diameter is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Further, Applicant has not disclosed that this outside diameter provides an advantage, is used for a particular purpose, or solves a stated problem.  Finally, an outside diameter between 6.12 and 6.88 inches would provide the expected benefit of maximizing the sealing area of flanges with sealing surfaces having a diameter of about 7 inches.
Regarding claim 20, Becerra further discloses that the corrugated metal gasket has an inside diameter (e.g. col. 10, lines 6-8) but does not explicitly disclose that the inside diameter is 4.87 inches.  It would have been an obvious matter of design choice to a person having ordinary skill in the art, at the time of the invention, to select an inside diameter of 4.87 inches because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, the inside diameter is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine . 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra (US 5,421,594) as applied to claim 2 above, and further in view of Pollock et al (US 2004/0118510).
Regarding claim 3, Becerra discloses the invention substantially as applied above and further discloses that the machining the raw stock material includes circle shear cutting (e.g. col. 10, lines 25-28) but Becerra does not disclose that the machining the raw stock material includes use of a water jet or a laser.  Pollock teaches a method of making a corrugated metal gasket for use between flanges (e.g. 10, Fig. 3, abstract), the method comprising: providing an annular ring made from a raw stock material (e.g. Fig. 1, paragraph 0034); wherein the providing the annular ring includes machining the selected raw stock material to produce an annular ring shape (e.g. Fig. 1, paragraph 0034); wherein the machining the raw stock material includes cutting or use of a water jet or a laser (e.g. paragraph 0034).  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use a water jet as taught by Pollock to machine the raw stock material of Becerra because inasmuch as the references disclose these elements as art recognized equivalents for cutting metal gaskets, the simple substitution of one known, equivalent element for another is considered obvious.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra (US 5,421,594) as applied to claim 1 above, and further in view of Efremov (US 2007/0241516).
Regarding claim 4, Becerra discloses the invention substantially as applied above and further discloses that the providing the annular ring includes forming the selected raw stock material into an annular ring shape (e.g. col. 10, lines 19-28) but Becerra does not disclose forming an initially straight strip of the selected raw stock material into an annular ring shape by welding opposing ends of the .
Claims 5-7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra (US 5,421,594) as applied to claim 1 above, and further in view of Shinoda et al (US 2003/0011143).
Regarding claim 5, Becerra discloses the invention substantially as applied above and further discloses that the machining a plurality of corrugations includes cutting a corrugated profile (e.g. col. 12, lines 56-63 wherein milling requires cutting) but Becerra does not explicitly disclose that the machining a plurality of corrugations includes cutting a corrugated profile by radial machining of the top and bottom facings.  Shinoda teaches a method of making a metal gasket for use between flanges (e.g. 13, Fig. 2, claim 7), the method comprising: providing an annular ring made from a raw stock material (e.g. paragraphs 0044, 0049 and 0050); and machining a plurality of grooves into top and bottom facings of the annular ring to form the metal gasket (e.g. paragraph 0050); wherein the machining a plurality of grooves includes cutting a grooved profile by radial machining of the top and bottom facings (e.g. 
Regarding claim 6, the combination of Becerra and Shinoda further discloses that it is known in the art to form a desired corrugated geometry by milling (e.g. Becerra, col. 12, lines 56-63).  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to subsequently mill the corrugated profile of Becerra and Shinoda to form the desired corrugated geometry because such is a known method in the art that would provide the expected benefit of providing the fine details of the geometry that lathes are not capable of providing.
Regarding claim 7, the combination of Becerra and Shinoda the top and bottom facings of the corrugated metal gasket are coated with graphite (e.g. Becerra, 16, Fig. 4, col. 9, lines 33-37).
Regarding claim 16, the combination of Becerra and Shinoda discloses a corrugated metal gasket made according to the method of claim 7 (e.g. Becerra, 2, as modified by Shinoda as described above for claim 7).
Claims 12-14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra (US 5,421,594) as applied to claim 1 above, and further in view of Weisbrodt et al (US 2004/0135322).
Regarding claim 12, Becerra discloses the invention substantially as applied above but does not disclose providing an outer guide ring to the corrugated metal gasket.  Weisbrodt teaches a method of making a corrugated metal gasket for use between flanges (e.g. 1, Fig.’s 1 and 3, claim 1), the method comprising: providing an outer guide ring to the corrugated metal gasket (e.g. 3, Fig. 1, or 3", Fig. 3). 
Regarding claim 13, the combination of Becerra and Weisbrodt further discloses that providing the outer guide ring includes machining an annular groove into an outer annular edge of the annular ring, said outer annular edge disposed between the top and bottom facings, and attaching the outer guide ring into the annular groove (e.g. Weisbrodt, Fig. 3).
Regarding claim 14, the combination of Becerra and Weisbrodt further discloses that the outer guide ring is unitary and formed from the annular ring (e.g. Weisbrodt, Fig. 3 wherein the guide ring would similarly be formed from the annular ring of Becerra).
Regarding claim 18, the combination of Becerra and Weisbrodt discloses a corrugated metal gasket made according to the method of claim 12 (e.g. Becerra, 2, as modified by Weisbrodt as described above for claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.L./Examiner, Art Unit 3678             

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678